Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered July 31, 2003, which, to the extent appealed from, granted defendant Infinity Outdoor summary judgment on its cross claims against defendant Shelter Express for contractual indemnification and breach of contract, unanimously affirmed, without costs.
Plaintiff was allegedly injured when, on a snowy night, he tripped on a sidewalk defect adjacent to a bus shelter and slipped on some ice. The area was maintained by Shelter Express pursuant to a contract whereby it agreed to indemnify Infinity Outdoor for liability arising from the former’s performance of its work under the agreement, “whether by negligence or otherwise.” While questions of fact exist as to whether Shelter Express was negligent and whether any such negligence caused plaintiffs injury, Infinity Outdoor was entitled to contractual indemnification in the absence of evidence that plaintiffs accident was attributable to negligence on Infinity’s part (see Brown v Two Exch. Plaza Partners, 76 NY2d 172 [1990]; Masciotta v Morse Diesel Intl., 303 AD2d 309 [2003]). Concur—Tom, J.P., Saxe, Williams, Friedman and Marlow, JJ.